06/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 19-0226


                                      DA 19-0226
                                   _________________

KATIE IRENE GARDING,

            Petitioner and Appellant,

      v.                                                            ORDER

STATE OF MONTANA,

            Respondent and Appellee.
                               _________________

       This cause, which was previously classified for submission on briefs to a five-justice
panel, is hereby reclassified for submission to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable John W. Larson, District Judge.


                                                  For the Court,




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     June 10 2020